Order entered December                2012
                                                                                 0052.




                                             In The
                                       Court of [ppeaI
                                      i tritt of at BaIIa
                                       No. 05-12-01647-CR

                               RICARDO BELTRAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-56077-M

                                             ORDER

       Appellant was sentenced m the above appeal on January 30, 2012. He filed a motion for

new trial on February 28, 2012 and a notice of appeal on April 26, 2012. The notice of appeal,

however, was not forwarded to this Court until November 26, 2012. Neither the clerk’s nor the

reporter’s records have been filed.

       Accordingly, we ORDER the Dallas County Dismct Clerk to file the clerk’s record

within THIRTY DAYS of the date of this order.

       We ORDER Belinda Baraka, as official court reporter of the 194th Judicial District

Court, to file the reporter’s record within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk, Criminal Records
Division; Belinda Bamka, Official Court Reporter, 194th Judicial District Co.urt; and counsel for

all parttes.




                                                    DAVID L. BRIDGES
                                                    JUSTICE